Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Carlos Tellez Rodriguez (Reg. No. 48,638) on 5/18/22.  The application has been amended as follows:

1. (Currently amended) A mounting mat for an exhaust gas treatment device, the mounting mat comprising:
- inorganic fibers;
- two opposing main surfaces; and
- at least one edge surface extending between the main surfaces,
- wherein at least one portion of the at least one edge surface comprises an erosion protection coating by applying a slurry of  inorganic particles  so as to provide erosion protection on at least one portion of the at least one edge surface,
wherein the inorganic particles have an average diameter of at least 10 µm, and                                                                                                                                                                                 
wherein the inorganic particles stay on the peripheral surface of the at least one portion of at least one edge of the mat and do not penetrate into the mounting mat.


					Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-21 are allowed.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.






/D.T./
Patent Examiner


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747